            Case 5:19-cv-00777-XR Document 1 Filed 07/02/19 Page 1 of 5



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 TODD BIGELOW,

                                Plaintiff,                    Docket No. 5:19-cv-777

        - against -                                           JURY TRIAL DEMANDED

 EUCLID MEDIA GROUP LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Todd Bigelow (“Bigelow” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Euclid Media Group LLC (“Euclid” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Neo Nazis, owned and registered by Bigelow, a professional

photographer. Accordingly, Bigelow seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
             Case 5:19-cv-00777-XR Document 1 Filed 07/02/19 Page 2 of 5



                                             PARTIES

       5.       Bigelow is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 24121 Welby

Way, West Hills, California 91307.

       6.       Upon information and belief, Euclid is a limited liability duly organized and

existing under the laws of the State of Texas, with a place of business 915 Dallas Street, San

Antonio, Texas 78215. Upon information and belief, Euclid is registered with the Texas State

Department of Corporations to do business in Texas. At all times material, hereto, Euclid has

owned and operated a website at the URL: www.MetroTimes.com (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Bigelow photographed Neo-Nazis (the “Photograph”). A true and correct copy of

the Photograph is attached hereto as Exhibit A.

       8.       Bigelow is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 1-985-132.

       B.       Defendant’s Infringing Activities

       10.      On March 1, 2019, Euclid ran an article on the Website entitled Black activist

infiltrates Detroit-based neo-Nazi group and plans to destroy it. See URL:

https://www.metrotimes.com/news-hits/archives/2019/03/01/black-activist-infiltrates-detroit-

based-neo-nazi-group-and-plans-to-destroy-it. On March 5, 2019, Eulicd ran another article on

the Website entitled The story of how a black activist took over a Detroit neo-Nazi group should
                Case 5:19-cv-00777-XR Document 1 Filed 07/02/19 Page 3 of 5



be made into a Spike Lee movie. See: https://www.metrotimes.com/the-

scene/archives/2019/03/05/the-story-of-how-a-black-activist-took-over-a-detroit-neo-nazi-group-

should-be-made-into-a-spike-lee-movie The articles featured the Photograph. A true and correct

copy of the articles and screenshots of the Photograph on the article are attached hereto as

Exhibit B.

          11.      Euclid did not license the Photograph from Plaintiff for its articles, nor did Euclid

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.      Euclid infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Euclid is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 5:19-cv-00777-XR Document 1 Filed 07/02/19 Page 4 of 5



       17.      Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.      Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.       That Defendant Euclid be adjudged to have infringed upon Plaintiff’s copyrights

                in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.       The Defendant Euclid be adjudged to have falsified, removed and/or altered

                copyright management information in violation of 17 U.S.C. § 1202.

       3.       That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                profits, gains or advantages of any kind attributable to Defendant’s infringement

                of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.       That Defendant be required to account for all profits, income, receipts, or other

                benefits derived by Defendant as a result of its unlawful conduct;

       5.       That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

                U.S.C. § 505;

       6.       That Plaintiff be awarded pre-judgment interest; and

       7.       Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).
         Case 5:19-cv-00777-XR Document 1 Filed 07/02/19 Page 5 of 5



Dated: Valley Stream, New York
       July 2, 2019
                                               LIEBOWITZ LAW FIRM, PLLC
                                               By: /s/Richard Liebowitz
                                               Richard P. Liebowitz, Esq.
                                               11 Sunrise Plaza, Suite 305
                                               Valley Stream, New York 11580
                                               Tel: (516) 233-1660
                                               RL@LiebowitzLawFirm.com

                                              Attorneys for Plaintiff Todd Bigelow
